Citation Nr: 0126730	
Decision Date: 11/26/01    Archive Date: 12/03/01

DOCKET NO.  94-08 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to a compensable rating for bilateral 
chondromalacia.

2.  Entitlement to a compensable rating for status post right 
inguinal herniorrhaphy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel

INTRODUCTION

The veteran had active service from January 1981 to March 
1988.

This appeal arises from a July 1993 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico 
Regional Office (RO) that granted service connection for 
bilateral chondromalacia, and assigned an evaluation of 0 
percent and granted service connection for status post right 
inguinal herniorrhaphy, asymptomatic, and assigned an 
evaluation of 0 percent.

This case was remanded in April 1996 and June 2000.  

The issue of entitlement to a compensable rating for 
bilateral chondromalacia is the subject of the Remand 
discussion below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of compensable rating 
for status post right inguinal herniorrhaphy, asymptomatic, 
has been obtained by the RO.

2.  There are no complaints, findings or indications of 
treatment regarding the veteran's service connected status 
post right inguinal herniorrhaphy.  The disability appears to 
be is static.


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
status post right inguinal herniorrhaphy, asymptomatic have 
not been met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 and 
Supp. 2001); 38 C.F.R. Part 4, including §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.114, Diagnostic Code 7338 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records included that on a 
medical evaluation board report from August 1987, it was 
noted that the veteran had a right inguinal hernia that was 
diagnosed in March 1987.  A herniorrhaphy was done in April 
1987.  He had healed well and was asymptomatic currently.  A 
consultation with general surgery service indicated right 
inguinal hernia problem resolved.  

On a VA general medical examination in April 1993, the 
veteran's medical history included history of right inguinal 
herniorrhaphy in 1987.  The veteran had no complaints 
referable to the right inguinal herniorrhaphy.  The 
examination showed right inguinal herniography, well healed 
scar, asymptomatic.  The diagnoses included status post right 
inguinal herniorrhaphy, asymptomatic. 

By rating action of July 1993, service connection for status 
post right inguinal herniorrhaphy was granted and a 0 percent 
evaluation was assigned.  The current appeal to the Board 
arises from this action.

No additional evidence has been submitted regarding 
complaints or treatment regarding a status post right 
inguinal herniorrhaphy.  

II.  Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims held that there 
is a distinction between an original rating and a claim for 
an increased rating.  The Court also held that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  As this issue involves a rating assigned 
in connection with a grant of service connection, the Board 
will follow the mandates of the Fenderson case in 
adjudicating this claim.

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the increased rating claim for status post right inguinal 
herniorrhaphy.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him as to this 
issue.  See 38 U.S.C.A. § 5103A (West Supp. 2001).  In this 
regard there has been notice as to information needed, an 
examination has been provided, and there has been a rating 
decision and a statement of the case sent to the veteran.  
There is no indication that there is additional information 
on file that would lead to a different outcome in this claim.  
All pertinent notice has been provided in the documents sent 
to the veteran.  See also 66 Fed. Reg. 45,620-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326).  These regulations provide no additional duties, 
are not more favorable to the veteran that the statute, and 
are satisfied as all appropriate notice and development has 
otherwise been accomplished as discussed elsewhere.  The 
appellant and his representative through letters and 
statements of the case with supplements thereto, have been 
notified as to evidence and information necessary to 
substantiate the claims.  There is no evidence that there are 
additional records that could be obtained, nor is there 
evidence that the claim would be substantiated by the 
administration of another examination.  38 U.S.C.A. § 5103A; 
66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's service connected for status post right 
inguinal herniorrhaphy is rated under Diagnostic Code 7338, 
for inguinal hernia.  Under applicable criteria, a 0 percent 
evaluation is warranted for inguinal hernia, small reducible, 
or without true hernia protrusion.  A 0 percent evaluation is 
also warranted for inguinal hernia, not operated but 
remediable.  A 10 percent evaluation is warranted for 
inguinal hernia, postoperative recurrent, readily reducible 
and well supported by truss or belt.  A 30 percent evaluation 
is warranted for inguinal hernia, small, postoperative 
recurrent, or unoperated irremediable, not well supported by 
truss, or not readily reducible.  A 60 percent evaluation is 
warranted for inguinal hernia, large, postoperative, 
recurrent, not well supported under ordinary conditions and 
not readily reducible, when considered inoperable.  38 C.F.R. 
Part 4, Diagnostic Code 7338. 

The record does not support the veteran's claim for a 
compensable rating for his service connected status post 
right inguinal herniorrhaphy, asymptomatic, as there is no 
evidence of complaints or treatment regarding the 
herniorrhaphy the veteran underwent in service, since the 
last VA examination in April 1993 and as such any disability 
is static.  As this case involves a rating claim following an 
initial rating, the evidence from the April 1993 examination 
is within the appeal period and does not show symptomatology 
that would merit a higher rating since service connection was 
granted.

In summary, it is the conclusion of the Board that there is 
no symptomatology related to the service connected status 
post right inguinal herniorrhaphy, asymptomatic, that would 
provide for a higher rating and as such, the higher rating is 
not assigned.  The evidence is not so evenly balanced as to 
give rise to a reasonable doubt.  38 C.F.R. § 3.102.


ORDER

Entitlement to a compensable rating for status post right 
inguinal herniorrhaphy, asymptomatic, is denied.


REMAND

In this case, the record is inadequate for rating the 
veteran's service connected bilateral knee disability as it 
is unclear what the manifestations of the service connected 
bilateral knee disability are.  Service connection has been 
granted for "a bilateral knee disability" classified as 
chondromalacia  In this regard, the evidence shows that the 
veteran has been variously diagnosed with chondromalacia, 
rheumatoid arthritis, polyarthritis, degenerative changes, 
and arthritis of the knees.  It is not clear whether there is 
medical information as to the relationship of these 
disorders, or whether they are all recharacterizations of the 
service connected disorder.  The correct diagnoses of any 
service connected knee disability is important in evaluating 
the veteran as in certain circumstances, separate ratings may 
be assigned for separate manifestations of a knee disability, 
if it is determined that the veteran has arthritis of a knee 
that is associated with a service connected knee disability.  
See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 
(August 14, 1998).  

Therefore, to fully evaluate the veteran, a new examination 
that determines the correct diagnosis of any service 
connected knee disability that takes into account service 
medical records and post service treatment records should be 
provided.  As part of this it is noted that this case 
involves an initial rating following the grant of service 
connection and staged ratings may be applicable for the 
veteran's bilateral knee disability.  Fenderson v. West, 12 
Vet. App. 119 (1999).   

The requirements of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
should be addressed in the examination to fully evaluate the 
veteran's service connected bilateral knee disability.  In 
DeLuca, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) held that in evaluating a service-
connected joint, functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement under 38 C.F.R. § 4.45 
must be addressed. 

The RO's attention is directed to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475,114 Stat. 2096, 
(the Act) which was signed by the President on November 9, 
2000.  The Act made several changes to Chapter 51 of Title 
38, United States Code.  Perhaps most significantly, it added 
a new section 5103A, (38 U.S.C.A. § 5103A (West Supp. 2001)) 
which defines VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim and eliminated 
from section 5107(a) the necessity of submitting a well-
grounded claim to trigger the duty to assist.  Id. §§ 3(a), 
4, at 2097-98.  With regard to the duty to assist, VA must 
obtain relevant private and VA medical records and provide 
the veteran with VA examinations, where such examinations may 
substantiate entitlement to the benefit sought.  On Remand, 
the RO must assure that the provisions of this new Act are 
complied with to the extent they apply to the instant issues.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  These too are for application by the RO 
on remand.

Accordingly, the case is REMANDED to the RO for the 
following:

1.   The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. § 5103A (West Supp. 2001) and 
the new regulations are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures are fully complied 
with and satisfied. 

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA and private) 
who treated him for a knee disability 
since service.  Thereafter, the RO should 
obtain legible copies of all records that 
have not already been obtained. To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The veteran and his 
representative should also be informed of 
the negative results. 

Additionally, the veteran has contended 
time loss from work due to the service 
connected bilateral knee disability.  He 
should submit any evidence in this regard 
and the RO should consider this 
contention is evaluating the veteran's 
claim.

3.  Thereafter, the veteran should be 
afforded an appropriate VA examination to 
determine the current severity of the 
service connected bilateral knee 
disability.  Notification of the date, 
time, and place of the examination should 
be sent to the veteran.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  All necessary diagnostic 
testing should be done to determine the 
full extent of all disability present.  
All disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history. 

The examiner should indicate as follows:  

I.  Describe each knee and indicate 
whether there are any findings of 
subluxation, instability, locking, 
swelling, or loss of range of 
motion.  Any instability should be 
described as mild, moderate, or 
severe. 

II.  Determine the range of motion 
of each knee in degrees.  The 
examiner should indicate whether 
there is any ankylosis of a knee; 
and, if so, the position in degrees 
should be given.  It should be 
indicated whether full motion is 
considered 0-140 degrees, or whether 
some other measurement is used.  For 
VA purposes, normal flexion is to 
140 degrees and normal extension is 
to 0 degrees.  

III.  Determine whether each knee 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service 
connected disability; and, if 
feasible, this determination should 
be expressed in terms of the degree 
of additional range of motion loss 
or ankylosis (which should be 
described in degrees) due to any 
weakened movement, excess 
fatigability, or incoordination.  

IV.  Express an opinion on whether 
pain could significantly limit 
functional ability during flare-ups 
or when a knee is used repeatedly 
over a period of time.  This 
determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or ankylosis (express in 
degrees) due to pain on use or 
during flare-ups.  Findings should 
be restricted to the service 
connected disorder.  As noted in the 
next paragraph, the characterization 
of the service-connected disorder 
must be determined.

V.  The examiner should determine if 
the veteran has arthritis of a knee 
or other impairment of the knee 
other than chondromalacia, and if 
so, whether they are related to or 
part of the service connected 
disorder. 

4.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45, 
the provisions of DeLuca and VAOPGCPREC 
23-97 (July 1, 1997).   As noted, in this 
regard, the RO should additionally give 
consideration as to whether any arthritis 
of a knee is part of the service-
connected disability. 

If the action taken remains adverse to 
the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case (SSOC).  
Consideration should be given to the case 
of Fenderson v. West, 12 Vet. App. 119 
(1999).  Therein, the Court held that, 
with regard to initial ratings following 
the grant of service connection, separate 
ratings can be assigned for separate 
periods of time based on the facts 
found-a practice known as "staged" 
ratings.  The SSOC should include 
additionally include consideration and 
discussion of 38 C.F.R. § 3.655 if the 
veteran fails to appear for the scheduled 
examination.  If the veteran fails to 
appear for the scheduled examination, the 
RO should include verification in the 
claims file as to the date the 
examination was scheduled and the address 
to which notification was sent.  It 
should be further indicated whether the 
letter was returned as undeliverable.  
The veteran and his representative should 
then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 



